DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 (current amended) –
		A skin treatment device comprising:
	a support main body;
	a rotating part mounted on one surface of the support main body to be rotatable about a rotating shaft;
	a plurality of elastic parts each of which have one end[[s]] fixed to the support main body and inserted into the rotating part and are disposed to correspond to a rotation direction of the rotating part, wherein, when the rotating part rotates, the plurality of elastic parts are bent in the rotation direction so that relative positions of tip ends of the elastic parts vary; 
	and a needle holder coupled to tip ends of the elastic parts


Claim 4 (current amended) –
	The skin treatment device of claim 1, wherein one end[[s]] of each of the elastic parts are fixed to an elastic part holder that is movable in a longitudinal direction of the elastic part by a driving unit of the support main body.

Claim 6 (current amended) –
		A skin treatment needle module comprising: 
	a plurality of skin therapy needles; and 
	a connector to which the plurality of skin therapy needles are coupled and which is attached to or detached from the needle holder of the skin treatment device according to claim 1.

The amendments to claims 1 and 4 are minor to correct awkward phrasing by grammatically incorrect pluralities. The amendment to claim 6 has support on page 10, paragraph 1 of the specification and the presence “detected” rather than “detached” is believed to be an error.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art 
The closest prior art is Kang (PGPub US 2011/0092884 A1), which discloses a  skin treatment device (abstract) comprising a support main body (300 in Fig. 20), a rotating part (320) mounted on one surface of the support main body (300) to be rotatable about a rotating shaft (330); and a needle holder (200 in Fig. 16).
	However, Kang fails to disclose a plurality of elastic parts which have one ends fixed to the support main body and inserted into the rotating part and are disposed to correspond to a rotation direction of the rotating part, wherein, when the rotating part rotates, the plurality of elastic parts are bent in the rotation direction so that relative positions of tip ends of the elastic parts vary; and that the needle holder is coupled to tip ends of the elastic parts. Furthermore, it would not be obvious to modify the device of Kang in order to meet these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771